Justice ERICKSON
delivered the Opinion of the Court.
We granted certiorari to review the unpublished court of appeals decision in Collins v. Allstate Insurance Co., No. 88CA1058 (Aug. 24, 1989), which held that section 10-4-708(1), 4A C.R.S. (1987 & 1990 Supp.), did not preempt common-law tort claims against an automobile insurance carrier for bad faith breach of contract.
In Farmers Group, Inc. v. Williams, 805 P.2d 419 (Colo.1991), we held that section 10-4-708(1) did not provide the exclusive remedy for an automobile insurer’s bad faith refusal to pay personal injury protection benefits, and therefore did not preempt a common-law claim for tortious bad faith breach of an insurance contract. Farmers controls the resolution of the issue in this case.
Accordingly, we affirm the judgment of the court of appeals.
LOHR, J., dissents.
VOLLACK, J., dissents and ROVIRA,. C.J., joins in the dissent.